Lore, C. J.:
—We think the question is not admissible and ¡sustain the objection.
*93The witness was then asked if he had not also filed charges with the Attorney-General seeking to remove Mr. Eatledge from his office as State Detective.
Objected to by the Attorney-General as immaterial.
Lore, C. J.:—We think the question is inadmissible.
Q,.—Did you not also have those charges published widely in the newspapers for the purpose of influencing the jury against Mr. Eatledge when the case should come up for trial ?
Objected to by the Attorney-General as immaterial.
Lore, C. J.:—We think it is not admissible.
Q,.—Did you not between the 8th and 12th of August in the City of Wilmington near Eleventh and West Streets, say to Pierce Gould in response to a question of his as to why you brought this action, that you brought it before Judge Cochran because he was a Democrat and you got Irving Handy to represent you because he was a Democrat and you thought the two of them and you would be able to fix Jim, or words to that effect ?
Objected to by the Attorney-General as immaterial.
Lore, C. J.:—We think the question is not admissible. It does not bear upon the fact of whether any assault was committed that day at all and is therefore irrelevant.
(The Court gave the usual-charge in assault and battery cases.)
Verdict, not guilty.